Exhibit 10.8

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of July 2, 2007, by and between (i) SILICON VALLEY BANK, a
California corporation with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”), and (ii) MICROFLUIDICS INTERNATIONAL CORPORATION,
a Delaware corporation and MICROFLUIDICS CORPORATION, a Delaware corporation,
each with offices located at 30 Ossipee Road, Newton, Massachusetts 02464
(“Borrower”).

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS
INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF JUNE 30, 2008,
EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY AGREEMENT DATED
AS OF JUNE 30, 2008, BETWEEN BORROWER AND BANK, (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY
OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.             DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING THE FOLLOWING TEXT AFTER THE LAST PARAGRAPH IN SECTION 4.1:


 


“              NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY ACKNOWLEDGED AND
AGREED THAT THE SECURITY INTEREST CREATED IN THIS AGREEMENT ONLY WITH RESPECT TO
EXPORT-RELATED ACCOUNTS RECEIVABLE, EXPORT-RELATED INVENTORY AND EXPORT-RELATED
GENERAL INTANGIBLES (AS SUCH TERMS ARE DEFINED IN THE EXIM LOAN AGREEMENT) IS
SUBJECT TO AND SUBORDINATE TO THE SECURITY INTEREST GRANTED TO BANK IN THE EXIM
LOAN AGREEMENT WITH RESPECT TO SUCH EXPORT-RELATED ACCOUNTS RECEIVABLE,
EXPORT-RELATED INVENTORY AND EXPORT-RELATED GENERAL INTANGIBLES.”


 


2                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE PERIOD AT THE END OF SECTION 8.10 AND INSERTING THE FOLLOWING IN
LIEU THEREOF:


 

“              ; and

 

                8.11        EXIM Default.  After the effective date of the EXIM
Loan Agreement, the occurrence of an Event of Default under the EXIM Loan
Agreement.”

 


3                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING THE FOLLOWING DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER IN
SECTION 13.1 ENTITLED “DEFINITIONS”:


 


“              “EXIM LOAN” IS ANY LOAN, ADVANCE OR OTHER FINANCIAL ACCOMMODATION
MADE UNDER OR PURSUANT TO THE EXIM LOAN AGREEMENT.


 


                “EXIM LOAN AGREEMENT” IS A CERTAIN EXPORT-IMPORT BANK LOAN AND
SECURITY AGREEMENT DATED AS OF THE EFFECTIVE DATE BY AND BETWEEN BANK AND
BORROWER, AND ALL DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN CONNECTION
THEREWITH, AS EACH MAY BE AMENDED FROM TIME TO TIME.”

 

--------------------------------------------------------------------------------


 


4                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING DEFINITIONS FROM SECTION 13.1 THEREOF IN THEIR
ENTIRETY:


 

“              “Loan Documents” are, collectively, this Agreement, the
Perfection Certificate, the IP Agreement, the Post-closing Letter, any
subordination or intercreditor agreement entered into with respect to any
Subordinated Debt, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

 

                “Obligations” are Borrower’s obligation to pay when due any
debts, principal, interest, Bank Expenses and other amounts Borrower owes Bank
now or later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

 

                “Permitted Indebtedness” is:

 

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors; and

 

(e)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (d) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower.”

 

and inserting in lieu thereof the following:

 

“              “Loan Documents” are, collectively, this Agreement, the
Perfection Certificate, the IP Agreement, the EXIM Loan Agreement, the
Post-closing Letter, any subordination or intercreditor agreement entered into
with respect to any Subordinated Debt, any note, or notes or guaranties executed
by Borrower or any Guarantor, and any other present or future agreement between
Borrower any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.

 

                “Obligations” are Borrower’s obligation to pay when due any
debts, principal, interest, Bank Expenses and other amounts Borrower owes Bank
now or later, whether under this Agreement, the EXIM Loan Agreement, the other
Loan Documents, or otherwise, including, without limitation, all obligations
relating to letters of credit (including reimbursement obligations for drawn and
undrawn letters of credit), cash management services, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower assigned to Bank, and
the performance of Borrower’s duties under the Loan Documents.

 

                “Permitted Indebtedness” is:

 

--------------------------------------------------------------------------------


 

(a)           Borrower’s Indebtedness to Bank under this Agreement, the EXIM
Loan Agreement and the other Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors; and

 

(e)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (d) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower.”

 


4.             FEES.  BORROWER SHALL REIMBURSE BANK FOR ALL LEGAL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN
DOCUMENTS.


 


5.             RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED AS OF
JUNE 30, 2008 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND AGREES
THAT SAID INTELLECTUAL PROPERTY SECURITY AGREEMENT CONTAINS AN ACCURATE AND
COMPLETE LISTING OF ALL INTELLECTUAL PROPERTY COLLATERAL AS DEFINED IN SAID
INTELLECTUAL PROPERTY SECURITY AGREEMENT, SHALL REMAIN IN FULL FORCE AND
EFFECT.  NOTWITHSTANDING THE TERMS AND CONDITIONS OF THE INTELLECTUAL PROPERTY
SECURITY AGREEMENT, THE BORROWER SHALL NOT REGISTER ANY COPYRIGHTS OR MASK WORKS
IN THE UNITED STATES COPYRIGHT OFFICE UNLESS IT: (I) HAS GIVEN AT LEAST FIFTEEN
(15) DAYS’ PRIOR WRITTEN NOTICE TO BANK OF ITS INTENT TO REGISTER SUCH
COPYRIGHTS OR MASK WORKS AND HAS PROVIDED BANK WITH A COPY OF THE APPLICATION IT
INTENDS TO FILE WITH THE UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS
THERETO); (II) EXECUTES A SECURITY AGREEMENT OR SUCH OTHER DOCUMENTS AS BANK MAY
REASONABLY REQUEST IN ORDER TO MAINTAIN THE PERFECTION AND PRIORITY OF BANK’S
SECURITY INTEREST IN THE COPYRIGHTS PROPOSED TO BE REGISTERED WITH THE UNITED
STATES COPYRIGHT OFFICE; AND (III) RECORDS SUCH SECURITY DOCUMENTS WITH THE
UNITED STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY WITH FILING THE COPYRIGHT
APPLICATION(S) WITH THE UNITED STATES COPYRIGHT OFFICE.  BORROWER SHALL PROMPTLY
PROVIDE TO BANK A COPY OF THE COPYRIGHT APPLICATION(S) FILED WITH THE UNITED
STATES COPYRIGHT OFFICE, TOGETHER WITH EVIDENCE OF THE RECORDING OF THE SECURITY
DOCUMENTS NECESSARY FOR BANK TO MAINTAIN THE PERFECTION AND PRIORITY OF ITS
SECURITY INTEREST IN SUCH COPYRIGHTS OR MASK WORKS.  BORROWER SHALL PROVIDE
WRITTEN NOTICE TO BANK OF ANY APPLICATION FILED BY BORROWER IN THE UNITED STATES
PATENT TRADEMARK OFFICE FOR A PATENT OR TO REGISTER A TRADEMARK OR SERVICE MARK
WITHIN THIRTY (30) DAYS OF ANY SUCH FILING.


 


6.             ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. 
BORROWER SHALL NOT, WITHOUT PROVIDING THE BANK WITH THIRTY (30) DAYS PRIOR
WRITTEN NOTICE: (I) RELOCATE ITS PRINCIPAL EXECUTIVE OFFICE OR ADD ANY NEW
OFFICES OR BUSINESS LOCATIONS OR KEEP ANY COLLATERAL IN ANY ADDITIONAL
LOCATIONS, OR (II) CHANGE ITS JURISDICTION OF ORGANIZATION, OR (III) CHANGE ITS
ORGANIZATIONAL STRUCTURE OR TYPE, (IV) CHANGE ITS LEGAL NAME, OR (V) CHANGE ANY
ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS JURISDICTION OF ORGANIZATION.  IN
ADDITION, THE BORROWER HEREBY CERTIFIES THAT NO COLLATERAL IS IN THE POSSESSION
OF ANY THIRD PARTY BAILEE (SUCH AS AT A WAREHOUSE).  IN THE EVENT THAT BORROWER,
AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER THE COLLATERAL TO
SUCH A BAILEE, THEN BORROWER SHALL FIRST RECEIVE, THE PRIOR WRITTEN CONSENT OF
BANK AND SUCH BAILEE MUST ACKNOWLEDGE IN WRITING THAT THE BAILEE IS HOLDING SUCH
COLLATERAL FOR THE BENEFIT OF BANK.  BORROWER HEREBY RATIFIES, CONFIRMS AND
REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN A CERTAIN
PERFECTION CERTIFICATE DATED AS OF JUNE 30, 2008 PROVIDED BY BORROWER TO BANK,
AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION ABOVE
BORROWER PROVIDED TO BANK IN THE PERFECTION CERTIFICATE HAVE NOT CHANGED, AS OF
THE DATE HEREOF.]


 


7.             AUTHORIZATION TO FILE.  BORROWER HEREBY AUTHORIZES BANK TO FILE
UCC FINANCING STATEMENTS WITHOUT NOTICE TO BORROWER, WITH ALL APPROPRIATE
JURISDICTIONS, AS BANK DEEMS APPROPRIATE, IN ORDER TO FURTHER PERFECT OR PROTECT
BANK’S INTEREST IN THE COLLATERAL, INCLUDING A NOTICE THAT ANY DISPOSITION OF
THE COLLATERAL, BY EITHER THE BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO
VIOLATE THE RIGHTS OF THE BANK UNDER THE CODE.


 


8.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.

 

--------------------------------------------------------------------------------


 


9.             RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


10.           NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK
WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW HAS, OR
EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK,
WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY
WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY THEREUNDER.


 


11.           CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.


 


12.           RIGHT OF SET-OFF.  IN CONSIDERATION OF BANK’S AGREEMENT TO ENTER
INTO THIS LOAN MODIFICATION AGREEMENT, BORROWER HEREBY REAFFIRMS AND HEREBY
GRANTS TO BANK, A LIEN, SECURITY INTEREST AND RIGHT OF SET OFF AS SECURITY FOR
ALL OBLIGATIONS TO BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING UPON AND
AGAINST ALL DEPOSITS, CREDITS, COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE
POSSESSION, CUSTODY, SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE
CONTROL OF SILICON VALLEY BANK  (INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO
ANY OF THEM.  AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITHOUT DEMAND OR NOTICE, BANK MAY SET OFF THE SAME OR ANY
PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR OBLIGATION OF BORROWER EVEN
THOUGH UNMATURED AND REGARDLESS OF THE ADEQUACY OF ANY OTHER COLLATERAL SECURING
THE LOAN.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 


13.           JURISDICTION/VENUE.  BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS IN
ANY ACTION, SUIT, OR PROCEEDING OF ANY KIND AGAINST IT WHICH ARISES OUT OF OR BY
REASON OF THIS LOAN MODIFICATION AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR ANY
REASON BANK CANNOT AVAIL ITSELF OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, THEN VENUE SHALL LIE IN SANTA CLARA COUNTY, CALIFORNIA. 
NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE
BORROWER OR ITS PROPERTY.


 


14.           COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.


 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the First Loan Modification Effective Date.

 

BORROWER:

 

MICROFLUIDICS INTERNATIONAL CORPORATION

 

 

 

By

/s/ Brian E. LeClair

 

Name:

        Brian E. LeClair

 

Title:

    Exec. V.P. & CFO

 

 

 

MICROFLUIDICS CORPORATION

 

 

 

By

/s/ Brian E. LeClair

 

Name:

        Brian E. LeClair

 

Title:

    Exec. V.P. & CFO

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By

/s/ Mark Sperling

 

Name:

Mark Sperling

 

Title:

              Vice President

 

 

 

First Loan Modification Effective Date: July 2, 2008

 

--------------------------------------------------------------------------------